Citation Nr: 1640714	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left femoral neck stress fracture, status-post open reduction internal fixation (ORIF), with scar (left hip disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 2006 to May 2007.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted a 20 percent rating for the Veteran's left hip disability.  The Veteran appealed the assigned rating.  Original jurisdiction now rests with the RO in Wichita, Kansas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claim in April 2015 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's claims file suggests pertinent treatment records remain outstanding.  Specifically, the December 2013 VA hip examination report noted that the Veteran received care from Dr. P. at Munson Army Health Center at Fort Leavenworth in Kansas.  The report also noted the Veteran was scheduled to begin physical therapy in the near future.  See December 2013 VA examination report, pg. 3.  To date, no attempt has been made to secure records from the Munson Army Health Center.  Moreover, a February 7, 2014 government medical facility record suggests the Veteran received treatment from an unspecified Department of Defense Military Treatment Facility as recently as October 2009, and the Madigan Army Medical Center at Fort Lewis in Washington as recently as January 2011.  However, the most recent records from the Madigan Army Medical Center facility are dated in February 2007.  Thus, on remand, the AOJ must attempt to obtain any outstanding records from the aforementioned medical facilities.

The Board also notes that page 1 of the examination report contained a handwritten note indicating that there were no other VA medical center treatment reports.  However, the examiner noted that the Veteran's computerized patient record system (CPRS) records were reviewed but not associated with the claims file.  Thus, the AOJ should also associate any non-duplicative VA medical records, to include any records stored in CPRS.

The Veteran was afforded a VA QTC hip examination in September 2015, in accordance with the April 2015 remand directives.  However, the Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  The October 2009, December 2013, and September 2015 hip examinations do not include testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  For this reason, the Board finds that a new VA examination is needed to determine the severity of the Veteran's service-connected left hip disability.

The Board also observes that in the January 2015 appellate brief, the Veteran's representative indicated that the Veteran experienced flare-ups and desired to have the effect of those flare-ups evaluated.  However, the September 2015 VA QTC examination report noted that the Veteran did not report flare-ups.  The examiner is requested to clarify whether the Veteran experiences flare-ups, and if so, what effect they have.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for her left hip disability and associated scarring.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic claims file any outstanding private treatment records identified by her as pertinent to her claim, to include those from the Madigan Army Medical Center at Fort Lewis, the unspecified Department of Defense Military Treatment Facility, and Dr. P. at the Munson Army Health Center at Fort Leavenworth, as well as her physical therapy provider.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA orthopedic examination to determine the severity of her service-connected left hip disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should report the Veteran's range of motion in terms of degrees in terms of extension, flexion, abduction, adduction, external rotation, and internal rotation, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left hip disability that develops on repetitive use or during flare-up. 

The examiner should be asked to specify the point during motion that the Veteran experiences pain, and to indicate whether the left hip is ankylosed. 

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left hip and right hip.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify all scars associated with the left hip disability and set forth all findings related to the scars, including any pain or other symptomatology. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and any VA and non-VA medical records.

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




